   Case: 1:20-cv-04226 Document #: 84 Filed: 03/31/21 Page 1 of 14 PageID #:1532




                           UNITED STATES DISTRICT COURT
                       FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

 FIRENZE VENTURES LLC, d/b/a FIRENZE–                      )
 ITALIAN STREET FOOD, on behalf of itself and all          )
 others similarly situated,                                )   20 C 4226
                                                           )
                                         Plaintiff,        )   Judge Gary Feinerman
                                                           )
                             vs.                           )
                                                           )
 TWIN CITY FIRE INSURANCE COMPANY, d/b/a                   )
 THE HARTFORD,                                             )
                                                           )
                                       Defendant.          )

                               MEMORANDUM OPINION AND ORDER

       Firenze Ventures LLC, a food court vendor in Chicago, alleges in this putative class

action that Twin City Fire Insurance Company, its insurer, wrongfully denied coverage for losses

that it suffered due to government-ordered shutdowns arising from the COVID-19 pandemic.

Doc. 1-1. The complaint alleges breach of Twin City’s insurance policy, id. at pp. 17-18, ¶¶ 55-

61; improper insurance claims practice under § 155 of the Illinois Insurance Code, 215 ILCS

5/155, id. at pp. 19-20 ¶¶ 62-67; and unfair and deceptive practices under the Illinois Consumer

Fraud Act, 815 ILCS 505/2, id. at pp. 20-21 ¶¶ 68-71. Twin City moves to dismiss the complaint

under Civil Rule 12(b)(6), arguing that the policy does not cover Firenze’s claimed losses. Doc.

16. The motion is granted.

                                          Background

       In resolving a Rule 12(b)(6) motion, the court assumes the truth of the operative

complaint’s well-pleaded factual allegations, though not its legal conclusions. See Zahn v. N.

Am. Power & Gas, LLC, 815 F.3d 1082, 1087 (7th Cir. 2016). The court must also consider

“documents attached to the complaint, documents that are critical to the complaint and referred



                                                1
   Case: 1:20-cv-04226 Document #: 84 Filed: 03/31/21 Page 2 of 14 PageID #:1533




to in it, and information that is subject to proper judicial notice,” along with additional facts set

forth in Firenze’s brief opposing dismissal, so long as those additional facts “are consistent with

the pleadings.” Phillips v. Prudential Ins. Co. of Am., 714 F.3d 1017, 1020 (7th Cir. 2013)

(internal quotation marks omitted). The facts are set forth as favorably to Firenze as those

materials allow. See Pierce v. Zoetis, Inc., 818 F.3d 274, 277 (7th Cir. 2016). In setting forth the

facts at the pleading stage, the court does not vouch for their accuracy. See Goldberg v. United

States, 881 F.3d 529, 531 (7th Cir. 2018).

       A.      Firenze’s Losses

       Firenze operates an “Italian Street Food” deli in the food court at the Metra rail station at

Ogilvie Transportation Center in downtown Chicago. Doc. 1-1 at p. 8, ¶ 7. On March 16, 2020,

in response to the emerging COVID-19 pandemic, the Governor of Illinois issued Executive

Order 2020-07. Doc. 33-1 at 2-7. Executive Order 2020-07 required restaurants to “suspend

service for and … not [to] permit on-premises consumption,” but “permitted and encouraged

[restaurants] to serve food and beverages so that they may be consumed off-premises.” Id. at 3.

The order also allowed “customers [to] enter the premises to purchase food or beverages for

carry-out.” Ibid. On March 20, the Governor issued Executive Order 2020-10, which required

all Illinois residents to shelter-in-place and all “non-essential businesses” to close. Id. at 9-20.

The March 20 order exempted from closure “[r]estaurants and other facilities that prepare and

serve food, but only for consumption off-premises, through such means as in-house delivery,

third-party delivery, drive-through, curbside pick-up, and carry-out.” Id. at 14.

       Firenze was “forced to halt ordinary operations” due to the executive orders. Doc. 1-1 at

p. 13, ¶ 31. The orders “were issued because of the widespread presence of COVID-19

throughout the Chicago metropolitan area, resulting in contamination by the virus of numerous

premises.” Id. at p. 15, ¶ 40. Among those premises was Ogilvie Transportation Center. Id. at


                                                   2
   Case: 1:20-cv-04226 Document #: 84 Filed: 03/31/21 Page 3 of 14 PageID #:1534




pp. 12-14, ¶¶ 28, 34. Following the March 16 order, the food court at Ogilvie was closed to the

public. Doc. 33 at 6.

       During the period when the food court was closed, Firenze’s only business activities were

to make sandwiches to donate to hospitals and first responders. Ibid. When the food court re-

opened in mid-April, customers were permitted to place orders for pick-up, but not to sit down

and eat. Ibid. Firenze added a delivery service option in early May, and the food court returned

to sit-down dining in July. Ibid. The months-long disruption in Firenze’s business resulted in

“substantial lost revenues.” Doc. 1-1 at p. 13, ¶ 31.

       B.      Firenze’s Twin City Insurance Policy

       Twin City issued a “Spectrum businessowners’ insurance policy” to Firenze for a one-

year period beginning on January 8, 2020. Id. at p. 10, ¶ 15; id. at pp. 25-152. The policy

requires Twin City to “pay for direct physical loss or physical damage to Covered Property …

caused by or resulting from a Covered Cause of Loss.” Id. at p. 51. Firenze’s deli is designated

as the insured premises. Id. at p. 38.

               1.       Pertinent Coverage Provisions

       The policy’s “Special Property Coverage Form” sets forth four coverages pertinent to this

case: (1) “Business Income”; (2) “Extra Expense”; (3) “Extended Business Income”; and (4)

“Civil Authority.” Id. at pp. 60-61.

       The Business Income provision states:

         [Twin City] will pay for the actual loss of Business Income you sustain due to
         the necessary suspension of your “operations” during the “period of
         restoration.” The suspension must be caused by direct physical loss of or
         physical damage to property at the “scheduled premises” … caused by or
         resulting from a Covered Cause of Loss.

Id. at p. 60. The Extra Expense provision states:




                                                 3
   Case: 1:20-cv-04226 Document #: 84 Filed: 03/31/21 Page 4 of 14 PageID #:1535




           [Twin City] will pay reasonable and necessary Extra Expense you incur
           during the “period of restoration” that you would not have incurred if there
           had been no direct physical loss or physical damage to property at the
           “scheduled premises” … caused by or resulting from a Covered Cause of
           Loss.

Ibid. The Extended Business Income provision grants additional coverage for an insured with a

payable claim under the Business Income provision. Id. at p. 61. It states that “[Twin City] will

pay for the actual loss of Business Income [the insured] incur[s] during the period that [b]egins

on the date [its] property is actually repaired, rebuilt, or replaced and ‘operations’ are resumed,”

and that ends no more than 30 consecutive days thereafter. Ibid.

          The Civil Authority provision grants coverage for an “actual loss of Business Income”

sustained by the insured “when access to [its] ‘scheduled premises’ is specifically prohibited by

order of a civil authority as the direct result of a Covered Cause of Loss to property in the

immediate area of [its] ‘scheduled premises.’” Ibid. “Civil Authority” coverage is to “begin 72

hours after the order of a civil authority” and “end at the earlier of” two dates: “[1] when access

is permitted to [the insured’s] ‘scheduled premises’; or [2] 30 consecutive days after the order of

the civil authority.” Ibid.

                 2.     Virus Exclusion

          By endorsement, the Policy sets forth what Twin City calls the “Virus Exclusion,” which

states:

           [Twin City] will not pay for loss or damage caused directly or indirectly by
           any of the following. Such loss or damage is excluded regardless of any other
           cause or event that contributes concurrently or in any sequence to the loss:

           (1) Presence, growth, proliferation, spread or any activity of “fungi,” wet rot,
               dry rot, bacteria or virus.

           (2) But if “fungi,” wet rot, dry rot, bacteria or virus results in a “specified
               cause of loss” to Covered Property, we will pay for the loss or damage
               caused by that “specified cause of loss.”



                                                    4
   Case: 1:20-cv-04226 Document #: 84 Filed: 03/31/21 Page 5 of 14 PageID #:1536




Id. at p. 118. By its terms, the Exclusion excludes from coverage loss or damage caused by

“‘fungi,’ wet rot, dry rot, bacteria or virus.” Ibid. But the Exclusion does not apply if the “virus

results in a ‘specified cause of loss’ to Covered Property” that in turn causes the claimed loss or

damage. Ibid. Nor does the Exclusion apply “[w]hen [the] virus results from fire or lightning”

or “[t]o the extent that coverage is provided in the Additional Coverage – Limited Coverage for

‘Fungi’, Wet Rot, Dry Rot, Bacteria and Virus with respect to loss or damage by a cause of loss

other than fire or lightning.” Ibid.

       The policy proceeds to set forth the terms of the “Limited Coverage for ‘Fungi’, Wet Rot,

Dry Rot, Bacteria and Virus” coverage, which effectively serves as an exception to the Virus

Exclusion. Id. at pp. 119-120. As pertinent here, the Limited Coverage provision applies when

two criteria are satisfied. First, the “virus [must be] the result of … a ‘specified cause of loss’

other than fire or lightning” or the result of an “[e]quipment [b]reakdown.” Id. at p. 119.

Second, the “loss or damage by … virus” must consist of “[d]irect physical loss or direct

physical damage to Covered Property caused by … virus.” Ibid. The policy’s definition of

“specified cause of loss” is set forth below.

       C.      Twin City’s Denial of Firenze’s Claim

       Firenze made a claim for its loss of business income in March 2020. Id. at p. 14, ¶ 33; id.

at pp. 154-159. Twin City denied the claim. Ibid.

                                             Discussion

       The parties agree that all of Firenze’s claims rise or fall with its claim that Twin City

breached the insurance policy by denying coverage. Doc. 16 at 11-12; Doc. 33 at 15. The

parties further agree that Illinois law governs interpretation of the Twin City policy. Doc. 16 at 5

n.3; Doc. 33 at 7-8.




                                                  5
   Case: 1:20-cv-04226 Document #: 84 Filed: 03/31/21 Page 6 of 14 PageID #:1537




        In Illinois, the interpretation of an insurance policy is a question of law. See Rich v.

Principal Life Ins. Co., 875 N.E.2d 1082, 1089 (Ill. 2007). “Like any contract, an insurance

policy is to be construed as a whole, giving effect to every provision, if possible, because it must

be assumed that every provision was intended to serve a purpose.” Valley Forge Ins. Co. v.

Swiderski Elecs., Inc., 860 N.E.2d 307, 314 (Ill. 2006). “[The court’s] primary function is to

ascertain and give effect to the intention of the parties, as expressed in the policy language.”

Founders Ins. Co. v. Munoz, 930 N.E.2d 999, 1003 (Ill. 2010). “Although policy terms that limit

an insurer’s liability will be liberally construed in favor of coverage, this rule of construction

only comes into play when the policy is ambiguous.” Rich, 875 N.E.2d at 1090 (quoting

Hobbs v. Hartford Ins. Co. of the Midwest, 823 N.E.2d 561, 564 (Ill. 2005)). “While [the court]

will not strain to find an ambiguity where none exists, neither will [it] adopt an interpretation

which rests on gossamer distinctions that the average person, for whom the policy is written,

cannot be expected to understand.” Founders Ins. Co., 930 N.E.2d at 1004 (internal quotation

marks and citation omitted).

        Twin City seeks dismissal of Firenze’s policy breach claim solely on the ground that the

Virus Exclusion precludes coverage for Firenze’s claimed losses. Doc. 16 at 6-11. Firenze

responds that its losses are covered by the exception to the Virus Exclusion set forth in the

Limited Coverage provision. Doc. 33 at 9-15. Twin City’s motion thus turns on whether

Firenze’s losses are covered by the Limited Coverage provision. As noted, that provision applies

only if: (1) the virus is “the result of” a “specified cause of loss” other than fire or lightning or

“the result of” an “[e]quipment [b]reakdown”; and (2) the insured’s claim is for “[d]irect

physical loss or direct physical damage to Covered Property caused by … virus.” Doc. 1-1 at p.

119. Firenze cannot satisfy either requirement.




                                                   6
   Case: 1:20-cv-04226 Document #: 84 Filed: 03/31/21 Page 7 of 14 PageID #:1538




       A.      Result of a Specified Cause of Loss

       The policy defines “specified cause of loss” as: “Fire; lightning; explosion, windstorm or

hail; smoke; aircraft or vehicles; riot or civil commotion; vandalism; leakage from fire

extinguishing equipment; sinkhole collapse; volcanic action; falling objects; weight of snow, ice

or sleet[,] [and] water damage.” Id. at p. 75. Firenze contends that the pertinent “specified cause

of loss” here is “aircraft or vehicles,” reasoning that the “COVID-19 virus was introduced and

spread to the Chicago area by aircraft passengers from China,” and that “the [infected] business

premises in the Chicago metropolitan area … included Metra facilities and rail vehicles.” Doc.

33 at 12 (citing Doc. 1-1 at pp. 12-14, ¶¶ 27-28, 34); see also Doc. 1-1 at p. 14, ¶ 34 (alleging

that “the virus was introduced into the United States on board one or more aircraft from China

and contaminated the railway cars, personnel and other facilities of the Metra system,” and that

Firenze’s “business was located within one of the main Metra terminals in downtown Chicago”).

       Firenze’s reading of the “specified cause of loss” requirement is unrealistically broad. At

the motion hearing, Doc. 51, Firenze went so far as to suggest that viral contamination will

virtually always be “the result of” “aircraft or vehicles” for purposes of the Limited Coverage

provision, excepting the hypothetical case of a Patient Zero who introduces the virus to the site

of contamination by walking there. Firenze’s inability to state any principled limit to its reading

of the “specified cause of loss” requirement is, to say the least, a red flag. See Beyer v. Heritage

Realty, Inc., 251 F.3d 1155, 1158 (7th Cir. 2001) (rejecting a party’s “absurdly broad”

interpretation of an insurance policy term).

       More to the point, Firenze’s reading of the phrase “the result of” in the Limited Coverage

provision is inconsistent with the phrase’s meaning in common parlance. See Henderson v.

Newland, 197 N.E.2d 21, 22 (Ill. 1964) (holding that an insurance contract’s exclusion of

liability for the towing of a trailer did not apply to the towing of an automobile, reasoning that


                                                  7
   Case: 1:20-cv-04226 Document #: 84 Filed: 03/31/21 Page 8 of 14 PageID #:1539




“[a] towed automobile is not considered a ‘trailer’ in common parlance”). The fact that human

beings use various conveyances to travel from Point A to Point B does not mean that anything

caused by what they do (intentional or not) at Point B is “the result of” the conveyance they

used. If a person catches a cold in New York one night, flies to Chicago the next morning, takes

an Uber downtown to her hotel, and then sneezes on her bellhop in the elevator, no speaker of

ordinary English would say that the bellhop’s ensuing cold was “the result of” the aircraft or the

Uber.

        In holding that Firenze’s claimed loss does not satisfy the “the result of … a ‘specified

cause of loss’” requirement of the Limited Coverage provision, the court joins other courts to

have interpreted comparable policy language in the same manner. See, e.g., Franklin EWC, Inc.

v. Hartford Fin. Servs. Grp., Inc., 488 F. Supp. 3d 904, 910 (N.D. Cal. 2020) (“[Having failed to]

allege[] that the virus was caused by any of the specified causes of loss … Plaintiffs have failed

to meet their burden in showing that the business losses are covered under the Policy’s Limited

Virus exception to the Virus Exclusion.”); Wilson v. Hartford Cas. Co., 2020 WL 5820800, at *8

(E.D. Pa. Sept. 30, 2020) (“Plaintiffs do not attempt to plead any factual allegations that would

allow the Court to reasonably infer that the virus is a result of a ‘specified cause of loss’ or

equipment breakdown.”). None of the many decisions brought to the court’s attention by

Firenze, Docs. 33, 43, 53, 56, 64, 71, 75, 79, 81-82, has adopted its unrealistic and

extraordinarily broad reading of comparable “the result of … a ‘specified cause of loss’” policy

language.

        Contrary to Firenze’s submission, Doc. 33 at 13, the court’s interpretation of that policy

language does not render illusory the Limited Coverage provision. To be sure, it may be highly

unlikely for, say, a vehicle to crash into and puncture a water pipe connected to the insured’s




                                                  8
   Case: 1:20-cv-04226 Document #: 84 Filed: 03/31/21 Page 9 of 14 PageID #:1540




premise, leading to a fungal outbreak. But materially identical coverage provisions can apply,

and have applied, in easily imaginable circumstances. See Martz v. Leading Ins. Grp. Ins. Co.,

2014 WL 3749711, at *1-4 (N.D. Cal. July 29, 2014) (holding that mold damage, which the

parties agreed constituted “fungi” within the meaning of a “Limited Coverage For ‘Fungi’, Wet

Rot Or Dry Rot” provision, could be the “result of” “water damage,” a pertinent “specified cause

of loss” under the policy); WPB No. 1, LLC v. Valley Forge Ins. Co., 2007 WL 9702161, at *2-4

(S.D. Cal. Mar. 27, 2007) (holding that a “Limited Coverage for ‘Fungus,’ Wet Rot, Dry Rot and

Bacteria” provision covered mold damage following a hurricane). In any event, the fact that a

policy provision covers an uncommon set of occurrences does not make coverage under the

provision illusory, as one important purpose of an insurance policy is to protect against harms

that may be out of the ordinary. See Am. Country Ins. Co. v. Kraemer Bros., 699 N.E.2d 1056,

1062 (Ill. App. 1998) (rejecting the argument that “coverage was illusory because it is difficult to

imagine any factual scenario” in which it would apply, reasoning that coverage is not “illusory”

under Illinois law merely because the covered circumstances are uncommon); see also Liberty

Mut. Fire Ins. Co. v. Statewide Ins. Co., 352 F.3d 1098, 1100-01 (7th Cir. 2003) (citing with

approval that passage from Kraemer Bros.). That principle holds true for the Limited Coverage

provision. See Westside Head & Neck v. The Hartford Fin. Servs. Grp., 2021 WL 1060230, at

*5 (C.D. Cal. Mar. 19, 2021) (ruling that the Limited Coverage provision is not “illusory,”

reasoning that “[t]here is no requirement that each peril[—fungi, wet rot, dry rot, bacteria, and

virus—]potentially be the result of each and every specified cause of loss” or “that every

specified cause of loss must result in a peril set out in the additional Limited Coverage,” and

adding that the insured’s “assertion that a virus could never be caused directly or indirectly by

any of the specified causes of loss is not plausible”); Ultimate Hearing Sols. II, LLC v. Twin City




                                                 9
  Case: 1:20-cv-04226 Document #: 84 Filed: 03/31/21 Page 10 of 14 PageID #:1541




Fire Ins. Co., 2021 WL 131556, at *9 (E.D. Pa. Jan. 14, 2021) (rejecting the argument that the

“Limited Virus Coverage” in the Twin City Policy is “illusory”).

       B.      Direct Physical Loss or Direct Physical Damage to Covered Property

       Firenze also cannot satisfy the Limited Coverage provision’s second requirement, that its

claimed loss be for “[d]irect physical loss or direct physical damage to Covered Property.” Doc.

1-1 at p. 119. The reason is plain: Firenze does not allege that the COVID-19 virus was

physically present at its deli, the only premises identified in the policy’s declarations. Id. at p.

38; see id. at p. 51 (defining “Covered Property” to “mean[] the following types of property for

which a Limit of Insurance is shown in the Declarations”). There accordingly has been no direct

physical loss or direct physical damage to Covered Property. See 4431, Inc. v. Cincinnati Ins.

Cos., __ F. Supp. 3d __, 2020 WL 7075318, at *11 (E.D. Pa. Dec. 3, 2020) (“[F]or Plaintiffs to

assert an economic loss resulting from their inability to operate their premises as intended within

the coverage of the Policy’s “physical loss” provision, the loss and the bar to operation from

which it results must bear a causal relationship to some physical condition of or on the

premises.”).

       In an effort to evade that problem, Firenze contends that the Limited Coverage provision

must be read in conjunction with the policy’s Civil Authority provision. Doc. 33 at 4, 14-15.

Specifically, Firenze maintains that the “combined effect” of those two provisions is that “Twin

City has to pay for the loss of business income and necessary extra expense caused by an ‘order

of a civil authority’ issued when property other than the insured’s premises, but in its ‘immediate

area,’ is contaminated by a virus.” Id. at 4 (emphasis added); see also Doc. 1-1 at pp. 12-14,

¶¶ 27-20, 34 (alleging that the COVID-19 virus contaminated “numerous business premises in

the Chicago metropolitan area,” as well as “the railway cars, personnel and other facilities of the

Metra system”). That argument fails to persuade.


                                                  10
  Case: 1:20-cv-04226 Document #: 84 Filed: 03/31/21 Page 11 of 14 PageID #:1542




       As an initial matter, it is doubtful that the Limited Coverage provision incorporates the

Civil Authority provision in the manner posited by Firenze. Firenze’s support for reading the

two provisions together rests on the following reference in the Limited Coverage provision to

“Time Element Coverage”:

         The following applies only if a Time Element Coverage applies to the
         “scheduled premises” and only if the suspension of “operations” satisfies all
         the terms and conditions of the applicable Time Element Coverage.

         (1) If the loss which resulted in “fungi,” wet or dry rot, bacteria or virus does
             not in itself necessitate a suspension of “operations,” but such suspension
             is necessary due to loss or damage to property caused by “fungi,” wet or
             dry rot, bacteria or virus, then our payment under the Time Element
             Coverage is limited to the amount of loss and expense sustained in a
             period of not more than 30 days unless another number of days is
             indicated in the Declarations. …

Doc. 1-1 at pp. 119-120. While the policy does not define “Time Element Coverage,” Firenze

contends that it is a property insurance term referring to a class of coverages for business

interruption. Doc. 38 at 2. Firenze asserts that the four coverages referenced in the Background

section above—“Business Income,” “Extra Expense,” “Extended Business Income,” and “Civil

Authority”—fall into that bucket. Ibid.

       The policy’s plain terms undercut Firenze’s argument that Civil Authority coverage is an

“applicable Time Element Coverage” within the meaning of the Limited Coverage provision.

Doc. 1-1 at pp. 119-120. By its express terms, the Time Element Coverage component of the

Limited Coverage Provision applies only if there has been “a suspension of ‘operations.’” Id. at

p. 119. The Business Income, Extra Expense, and Extended Business Income coverages

likewise apply when there has been a “suspension” of “operations.” Id. at p. 60 (“[Twin City]

will pay for the actual loss of Business Income you sustain due to the necessary suspension of

your ‘operations’ during the ‘period of restoration.’”); ibid. (defining “Extra Expense” coverage

to include “expense incurred [t]o avoid or minimize the suspension of business and to continue


                                                 11
  Case: 1:20-cv-04226 Document #: 84 Filed: 03/31/21 Page 12 of 14 PageID #:1543




‘operations’”); id. at p. 61 (providing “Extended Business Income” coverage “[i]f the necessary

suspension of your ‘operations’ produces a Business Income loss”). By contrast, Civil Authority

coverage is pegged not to “a suspension of ‘operations,’” but rather to the “prohibit[ion]” of

“access” to the insured’s premises. Id. at p. 61. It follows that Civil Authority coverage, unlike

the other three coverages, is not a Time Element Coverage, which fatally undermines the premise

underlying Firenze’s contention that the Limited Coverage provision incorporates the Civil

Authority provision. See United Am. Ins. Co. v. Wibracht, 825 F.2d 1196, 1203 (7th Cir. 1987)

(presuming that differently worded provisions in an insurance policy carry different meanings).

       In any event, even if the Limited Coverage provision incorporated the Civil Authority

provision, Firenze’s claimed losses do not implicate the Civil Authority coverage. Two

conditions must be satisfied for Civil Authority coverage to apply: (1) an “order of a civil

authority” must have “specifically prohibited” “access” to the insured premises, i.e., Firenze’s

deli; and (2) the order must have been “the direct result of a Covered Cause of Loss to property

in the [insured premise’s] immediate area.” Doc. 1-1 at p. 61. It is doubtful that the second

condition is satisfied, as the complaint alleges that the Governor’s closure orders “were issued

because of the widespread presence of COVID-19 throughout the Chicago metropolitan area,”

Id. at p. 15, ¶ 40 (emphasis added), not in any particular location or locations in the “immediate

area” surrounding the deli.

       The first condition definitely has not been satisfied. The Governor’s first closure order

expressly “permitted and encouraged [restaurants] to serve food and beverages so that they may

be consumed off-premises.” Doc. 33-1 at 3. And the second closure order expressly allowed

restaurants to “prepare and serve food … for consumption off-premises, through such means as

in-house delivery, third-party delivery, drive-through, curbside pick-up, and carry-out.” Id. at




                                                12
  Case: 1:20-cv-04226 Document #: 84 Filed: 03/31/21 Page 13 of 14 PageID #:1544




14. (Indeed, Firenze admits that it made sandwiches at its deli immediately following both

closure orders, and that it later fulfilled pick-up and delivery orders on-site. Doc. 33 at 6.)

Accordingly, the closure orders indisputably did not “specifically prohibit[]” “access” to

Firenze’s premises, Doc. 1-1 at p. 61, which renders inapplicable the Civil Authority coverage.

       In pressing the opposite result, Firenze observes that the closure orders “prohibited the

public from accessing Firenze’s establishment in the manner members of the public normally

accessed” it—namely, “by entering and sitting while consuming food and drink, remaining for

substantial periods of time.” Doc. 33 at 15 (emphasis added). By its terms, though, the Civil

Authority provision does not provide coverage when only normal access to the insured’s premise

is prohibited. The provision speaks in terms of government orders that “prohibit” “access,”

period, not those that allow some kinds of access while prohibiting others. Cf. Doc. 1-1 at

pp. 60-61 (in the Business Income, Extra Expense, and Extended Business Income coverages,

defining “suspension” to mean, among other things, “[t]he partial slowdown or complete

cessation of [the insured’s] business activities”) (emphasis added). It follows that the prohibition

of normal access does not trigger coverage under the Civil Authority provision. See 1210

McGavock St. Hosp. Partners, LLC v. Admiral Indem. Co., __ F. Supp. 3d __, 2020 WL

7641184, at *10 (M.D. Tenn. Dec. 23, 2020) (“The most natural reading of ‘access,’ in this

context, is physical access, not simply being closed to the public. The plaintiff does not allege

that it was ever physically unable to access the restaurant.”).

                                             Conclusion

       Twin City’s motion to dismiss is granted. Although it is difficult to imagine how Firenze

might cure the deficiencies in its complaint, it will be given one chance to replead. See Runnion

ex rel. Runnion v. Girl Scouts of Greater Chi. & Nw. Ind., 786 F.3d 510, 519 (7th Cir. 2015)




                                                 13
  Case: 1:20-cv-04226 Document #: 84 Filed: 03/31/21 Page 14 of 14 PageID #:1545




(“Ordinarily, … a plaintiff whose original complaint has been dismissed under Rule 12(b)(6)

should be given at least one opportunity to try to amend … .”). The complaint is dismissed

without prejudice, and Firenze is given until April 21, 2021, to file an amended complaint. If

Firenze does not do so, the dismissal will convert automatically to a with-prejudice dismissal and

judgment will be entered.



March 31, 2021                                      ____________________________________
                                                          United States District Judge




                                               14
